DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. Applicant argues that “neither Henning nor Prevey, alone nor in combination, teach of suggest separate and independently controlled air pressure regulators, nozzles and shot control valves”.
The Examiner agrees that the combination of Henning and Prevey does not teach or suggest separate and independently controlled air pressure regulators and shot control values but further notes claims 1, 17 and 23 relied upon the combination of Henning in view of Prevey and Champaigne and the Champaigne reference was specifically relied upon for the teaching of air pressure regulators and shot control valves. Prevey was solely relied upon as teaching of the benefit to providing independent control of movement of compressive stress forming tools relative to one another in order to allow for the accommodation of various size blisks. Additionally the Examiner maintains the current rejection and notes that the combination of Henning, Prevey and Champaigne would result in the claimed invention since Henning discloses separate first and second nozzles each being connected to their own supply lines, therefore one of ordinary skill in the art would recognize the combination would yield separate first and second air pressure regulators and separate first and second control valves to connect to the first and second supply lines of each first and second nozzle. 
Double Patenting
Applicant is advised that should claim 12 be found allowable, claim 15 (as it encompasses claim 14) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig (US 8,256,117) in view of Prevey (US 2010/0221118) and Champaigne (US 7,125,322). 
In reference to claim 1, Hennig disclose a dual sided shot peening system comprising of a pressurized air supply in pressurized air supply communication with a first shot supply (12) and a second shot supply (12) [it is noted that a pressurized air supply must be connected to the supply line to supply the pressurized air to the nozzles], first nozzle (7) and a second nozzles (7) [see col. 3 line 23] being separate and each of the first and second shot supply (12) are connected to the respective first and second nozzles [see col. 3 lines 50-57]. 
Hennig discloses the invention substantially as claimed except for wherein the first nozzle and the second nozzle are controlled independently of each other.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second nozzles to be movably controlled independently of each other, as taught by Prevey, in order to allow for the accommodation of various sized blades. 
Hennig discloses the invention substantially as claimed except for wherein the system includes air pressure regulators and shot flow control valves. 
However, Champaigne teaches it is well known in the shot peening art that a shot supply device comprises of a pressurized air supply in communication with a shot peening air pressure regulator (2), the air pressure regulator is in communication with shot supply (32) and a control valve (36) operably disposed between the shot supply and shot peening nozzle (28) in order to regulate the supply of shot media to the nozzle [see col. 2 lines 12-28]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of the first and second nozzles of Hennig with an air pressure regulator and a control valves, as taught by Champaigne, in order to regulate the supply of shot media through the supply line to the nozzle. 
It is noted that given that each of the first and second nozzle have their own independent mechanisms, the regulator and control valve would be separate and are capable of being independently controllable. 
In reference to claim 2, Hennig further discloses the shot peening is a controlled process. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the system is connected to a computer to allow for the control of the air pressure supply. Thereby the combination would allow for the computer to be controllably connected to the first and second shot peening air pressure regulators and the first and second shot flow control valves.
In reference to claim 3, Hennig further discloses first and second nozzle supports (11, 4) supporting the first and second nozzles (7) respectively and operably for movably supporting the nozzles during hot peening, as seen in figure 1 [see col. 3 lines 60-64]. 
In reference to claim 4, Hennig further discloses the first nozzle defines a first longitudinal axis and a first lengthwise direction, the second nozzle defines a second longitudinal axis and a second lengthwise direction, and the first and second nozzle supports (11, 4) being movable and operably to linearly move the first and second nozzles (7) towards and away from each other, rotate the first and second nozzles, and translate the first and second nozzles along first and second longitudinal axes in first and second lengthwise directions corresponding to first and second lengths of the first and second nozzles respectively [see col. 4 lines 8-13].
In reference to claim 17, Hennig discloses a method for simultaneously shot peening first and second sides of a portion of a workpiece comprising shot peening with a dual sided shot peening system including a pressurized air supply in pressurized air supply communication with first and second shot supplies (12) [it is noted that a pressurized air supply must be connected to the supply line to supply the pressurized air to the nozzles], and the shot supplies are connected to first and second shot peening nozzles [see col. 3 lines 50-57], 
wherein the shot peening comprises the steps of supplying pressurized air from the air supply to the shot supplies, flowing the first and second streams of the first and second shot media from the first and second shot supplies to the first and second nozzles (7), and shooting the first and second streams of 
Hennig discloses the invention substantially as claimed except for wherein the system includes air pressure regulators and shot flow control valves. 
However, Champaigne teaches it is well known in the shot peening art that a shot supply device comprises of a pressurized air supply in communication with a shot peening air pressure regulator (2), the air pressure regulator is in communication with shot supply (32) and a control valve (36) operably disposed between the shot supply and shot peening nozzle (28) in order to regulate the supply of shot media to the nozzle [see col. 2 lines 12-28]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of the first and second nozzles of Hennig with an air pressure regulator and a control valves, as taught by Champaigne, in order to regulate the supply of shot media to the nozzle. 
It is noted that given that each of the first and second nozzle have their own independent mechanisms, the regulator and control valve would be separate and are capable of being independently controllable. 
Hennig discloses the invention substantially as claimed except for wherein the first nozzle and the second nozzle are controlled independently of each other.
However, Prevey teaches of a dual sided tooling for inducing compressive stresses on dual surfaces of a blade wherein the first tooling arm (204) is movably controlled independently from the second tooling arm (202) such that it can pivot to and away from the second tooling arm to change a distance there between to allow for the accommodation of different sized blades [see paragraphs 0033 & 0034]
. 

2.	Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig, Prevey and Champaigne as applied to claim 3 above, and further in view of Mannava et al (US 6,541,733). 
In reference to claim 5, the combination of Hennig, Prevey and Champaigne discloses the invention substantially as claimed except for wherein a manipulator for the workpiece is provided. However, Mannava et al teaches of a peening system comprising of a manipulator for a workpiece for the purpose of supporting and moving the workpiece relative to the peening apparatus [see col. 5 lines 34-37; figure 1]. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hennig to include a manipulator for the workpiece, as taught by Mannava et al, for the purpose of supporting and moving the workpiece in relation to the peening nozzles.
In reference to claim 6, Hennig further discloses the first nozzle defines a first longitudinal axis and a first lengthwise direction, the second nozzle defines a second longitudinal axis and a second lengthwise direction, and the first and second nozzle supports (11, 4) being movable and operably to linearly move the first and second nozzles (7) towards and away from each other, rotate the first and second nozzles, and translate the first and second nozzles along first and second longitudinal axes in first and second lengthwise directions corresponding to first and second lengths of the first and second nozzles respectively [see col. 4 lines 8-13].
In reference to claim 7, Hennig further discloses first and second shot flow lines (12) and Champaigne further teaches of a booster line (12, 18) from the air pressure regulator (20) to a shot flow 
In reference to claim 8, Hennig further discloses the first nozzle defines a first longitudinal axis and a first lengthwise direction, the second nozzle defines a second longitudinal axis and a second lengthwise direction, and the first and second nozzle supports (11, 4) being movable and operably to linearly move the first and second nozzles (7) towards and away from each other, rotate the first and second nozzles, and translate the first and second nozzles along first and second longitudinal axes in first and second lengthwise directions corresponding to first and second lengths of the first and second nozzles respectively [see col. 4 lines 8-13].
In reference to claim 9, Hennig further discloses the workpiece being a blisk with airfoils [see col. 1 lines 10-11]. The combination further discloses the blisk being supported by the manipulator and the manipulator operable for positioning opposite pressure and suction sides of the airfoils between the first and second nozzles during shot peening by the first and second nozzles. 
In reference to claim 10, Hennig further discloses the first nozzle defines a first longitudinal axis and a first lengthwise direction, the second nozzle defines a second longitudinal axis and a second lengthwise direction, and the first and second nozzle supports (11, 4) being movable and operably to linearly move the first and second nozzles (7) towards and away from each other, rotate the first and second nozzles, and translate the first and second nozzles along first and second longitudinal axes in first and second lengthwise directions corresponding to first and second lengths of the first and second nozzles respectively [see col. 4 lines 8-13].
In reference to claim 11, Hennig further discloses first and second shot flow lines (12) and Champaigne further teaches of a booster line (12, 18) from the air pressure regulator (20) to a shot flow line (22). Therefore the combination discloses first and second shot flow lines from the first and second .

3.	Claims 23-24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig in view of Prevey and Champaigne and Mannava et al (US 6,541,733).
In reference to claim 23, Hennig discloses a method for simultaneously shot peening opposite pressure and suction sides an airfoils of a blisk comprising simultaneously shot peening opposite pressure and suction sides of the air foil with a dual sided shot peening system including a pressurized air supply in pressurized air supply communication with first and second shot supplies [it is noted that a pressurized air supply must be connected to the supply line to supply the pressurized air to the nozzles], and the shot supplies are connected to first and second shot peening nozzles [see col. 3 lines 50-57], 
wherein simultaneously shot peening opposite pressure and suction sides of the airfoil comprises supplying pressurized air from the air supply to the shot supplies, 
flowing the first and second streams of the first and second shot media from the first and second shot supplies to the first and second nozzles (7), and shooting the first and second streams of the first and second shot media on the first and second sides of the workpiece, wherein the first and second nozzles (7) are separate [see col. 3 line 58-col. 4 lines 14]. 
Hennig discloses the invention substantially as claimed except for wherein the system includes air pressure regulators and shot flow control valves. 
However, Champaigne teaches it is well known in the shot peening art that a shot supply device comprises of a pressurized air supply in communication with a shot peening air pressure regulator (2), the air pressure regulator is in communication with shot supply (32) and a control valve (36) operably disposed between the shot supply and shot peening nozzle (28) in order to regulate the supply of shot media to the nozzle [see col. 2 lines 12-28]. 

It is noted that given that each of the first and second nozzle have their own independent mechanisms, the regulator and control valve would be separate and are capable of being independently controllable. 
Hennig discloses the invention substantially as claimed except for wherein a manipulator for the workpiece is provided. 
However, Mannava et al teaches of a peening system comprising of a manipulator for a workpiece for the purpose of supporting and moving the workpiece relative to the peening apparatus [see col. 5 lines 34-37; figure 1]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hennig to include a manipulator for the workpiece, as taught by Mannava et al, for the purpose of supporting and moving the workpiece in relation to the peening nozzles.
Hennig discloses the invention substantially as claimed except for wherein the first nozzle and the second nozzle are controlled independently of each other.
However, Prevey teaches of a dual sided tooling for inducing compressive stresses on dual surfaces of a blade wherein the first tooling arm (204) is movably controlled independently from the second tooling arm (202) such that it can pivot to and away from the second tooling arm to change a distance there between to allow for the accommodation of different sized blades [see paragraphs 0033 & 0034]

In reference to claim 24, Hennig further discloses supporting and independently moving the first and second nozzles during the peening with first and second nozzle supports (11, 14) respectively of the system, moving the first and second nozzles linearly towards and away from each other, rotating the first and second nozzles, and translating the first and second nozzles along first and second longitudinal axes in first and second lengthwise directions corresponding to first and second lengths of the first and second nozzles respectively [see col. 4 lines 8-13].
In reference to claim 28, the combination of Hennig, Champaigne and Mannava et al further discloses moving the manipulator to move first and second streams from the first and second nozzles in a serpentine pattern including one or more U-shaped first portions.

4.	Claims 12-16 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig, Prevey, Champaigne and Mannava et al as applied to claims 9 or 24 above, and further in view of Bayer et al (US 2010/0043512). 
In reference to claims 12, 14, 15, 25 and 26, the combination as claimed discloses the invention substantially as claimed except for wherein first and second streams from the first and second nozzles are different in intensity. However, Bayer et al teaches of shot peening blades with different intensities on opposite sides of the blades to obtain a blade with different strengthening in desired areas [see paragraph 0030 & 0032]. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intensities of Hennig to be different, as taught by Bayer et al, in order to provide a greater strength in certain areas of the blades as desired. 
In reference to claims 13, 16 and 27, Hennig further discloses first and second shot flow lines (12) and Champaigne further teaches of a booster line (12, 18) from the air pressure regulator (20) to a shot flow line (22). Therefore the combination discloses first and second shot flow lines from the first and second shot flow control valves to the first and second nozzles and first and second booster lines from the first and second shot peening air pressure regulators to the first and second shot flow lines respectively.

5.	Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig, Prevey and Champaigne as applied to claim 17 above, and further in view of Bayer et al (US 2010/0043512). 
In reference to claims 18, 20 and 21, the combination as claimed discloses the invention substantially as claimed except for wherein first and second streams from the first and second nozzles are different in intensity. However, Bayer et al teaches of shot peening blades with different intensities on opposite sides of the blades to obtain a blade with different strengthening in desired areas [see paragraph 0030 & 0032]. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intensities of Hennig to be different, as taught by Bayer et al, in order to provide a greater strength in certain areas of the blades as desired. 
In reference to claims 19 and 22, Hennig further discloses first and second shot flow lines (12) and Champaigne further teaches of a booster line (12, 18) from the air pressure regulator (20) to a shot flow line (22). Therefore the combination discloses first and second shot flow lines from the first and second shot flow control valves to the first and second nozzles and first and second booster lines from the first and second shot peening air pressure regulators to the first and second shot flow lines respectively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725